The defendant did not release her homestead by signing her husband's mortgage, without witnesses or seal, after it was delivered and recorded. Under the act of 1851 no release or waiver of the homestead exemption was valid, "unless made by deed executed by the husband and wife, with all the formalities required by law for the conveyance of real estate." The defendant has a life estate in the premises set off to her as a homestead, as against the plaintiff's mortgage. Dickinson v. McLane, 57 N.H. 31; Lake v. Page, 63 N.H. 318. The mortgage note was not signed by the defendant. It was neither her debt nor a contract respecting her property, and being a married woman she could not bind herself by a promise to pay it, either by way of contract or estoppel. Farmington National Bank v. Bussell,60 N.H. 189.
Case discharged.
BLODGETT, J., did not sit: the others concurred.